[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________                   FILED
                                                         U.S. COURT OF APPEALS
                             No. 08-16039                  ELEVENTH CIRCUIT
                                                               JUNE 29, 2009
                         Non-Argument Calendar
                                                            THOMAS K. KAHN
                       ________________________
                                                                 CLERK

                        Agency Nos. A096-101-139,
                              A096-101-140

JOSE MARIA BELTRAN LOZANO,
CLARA INES BELALCAZAR MORALES,
JUAN JOSE BELTRAN BELALCAZAR,
JUAN MANUEL BELTRAN BELALCAZAR,

                                                                     Petitioners,

                                   versus

U.S. ATTORNEY GENERAL,

                                                                    Respondent.


                       ________________________

                   Petition for Review of a Decision of the
                        Board of Immigration Appeals
                        _________________________

                               (June 29, 2009)

Before BIRCH, HULL and FAY, Circuit Judges.

PER CURIAM:
       Jose Maria Beltran Lozano, his wife, Clara Ines Belalcazar, and their two

children, Juan Jose Beltran and Juan Manuel Beltran,1 natives and citizens of

Colombia, petition for review of the Bureau of Immigration Appeals’ (“BIA’s”)

decision affirming the Immigration Judge’s (“IJ’s”) order finding them removable

and denying their application for asylum, withholding of removal, and protection

under the United Nations Convention Against Torture and Other Cruel, Inhuman,

or Degrading Treatment of Punishment (“CAT”). For the reasons set forth below,

we deny the petition.

                                              I.

       In October 2000, Lozano filed an application for asylum, withholding of

removal under the Immigration and Nationality Act (“INA”), and protection under

the CAT, asserting that he had been persecuted on account of his political opinion.

The Department of Homeland Security subsequently served Lozano with a notice

to appear, charging him with removability for remaining in the United States

longer than permitted, pursuant to INA § 237(a)(1)(B), 8 U.S.C. § 1227(a)(1)(B).

       In his asylum application, Lozano explained that he and his family were

forced to leave Colombia, because members of the National Liberation Army

(“ELN”) persecuted them on account of Lozano’s political activity with the

       1
        The asylum applications of Belalcazar and the two children were derivatives of
Lozano’s application. Accordingly, any discussion of Lozano’s claims on appeal is also
applicable to Belalcazar and the children.
                                               2
Colombian Conservative Party. As a member of the Conservative Party, Lozano

volunteered 8 to 10 hours a week, teaching adult reading and writing classes.

Lozano stated that, in 1998, the ELN began infiltrating El Saladito, the town in

which he lived, specifically targeting two families who were important members of

the Conservative Party and forcing them to sell their property. Lozano stated that

one Sunday in late July 2000, a person he had never seen before stopped by his

house to deliver a note sent by a man named Jaime Garavito, one of Lozano’s

former students who had become a member of the ELN. The letter stated that the

ELN intended to kidnap Lozano’s two sons and were considering killing Lozano.

After receiving the threatening letter, Lozano moved his family to the city of Cali,

but he began receiving threatening phone calls from the ELN at his home and

office in Cali.

       Lozano appeared before the IJ with counsel and conceded removability. At

the hearing, Lozano testified to the following. When Lozano and his family lived

in El Saladito, Lozano volunteered on behalf of the Conservative Party, teaching 3-

hour reading and writing classes to 30 to 35 adults every Saturday. Lozano also

informed local residents about the Conservative Party’s plans and campaigned for

two Conservative Party candidates, one of whom unsuccessfully ran for President.

The flyer Lozano received from Garavito contained a general message, stating that

the ELN would kidnap or kill anyone in the area belonging to the Conservative
                                          3
Party, and a handwritten note, stating that he, Lozano, was included in the threats.

A few days before Lozano received the flyer, a government official told local

residents to stop all meeting activities, because there had been “a lot of

nervousness” and “focus on official activities.” In July of 2000, Lozano moved his

family to the town of Cali, but after moving, he received threatening phone calls at

both his home and his office, and he began sleeping at a friend’s house. Lozano

filed a police report after receiving the threatening calls, but he left for the United

States before being asked to discuss the report with authorities.

      The IJ denied Lozano’s application for asylum, finding that it was filed more

than one year after Lozano entered the country and Lozano failed to establish

changed or exceptional circumstances that would excuse the late filing. The IJ

found Lozano’s testimony to be credible and determined that the threats contained

in the flyer were motivated at least in part by Lozano’s political activities.

However, the IJ found that the threats in the flyer and the threats received via

telephone did not rise to the level of persecution. It found that Lozano also failed

to establish that he, more likely than not, would be subject to persecution upon

returning to Colombia, because Lozano and his family had been outside the

country since 2000 and did not possess such notoriety that, upon returning, they

would be sought out or persecuted by the ELN.

      The BIA upheld the IJ’s decision, finding that Lozano’s claim for asylum
                                            4
was untimely and the threatening flyer and phone calls from the guerillas did not

rise to the level of persecution. It noted that Lozano had been away from

Colombia for over eight years and failed to show that he was still active in the

Conservative Party or would conduct himself in a way that would attract the

attention of the guerillas. For these reasons, the BIA denied Lozano’s claim for

withholding of removal and for CAT relief.

                                         II.

      We review only the BIA’s decision, except to the extent that the BIA

expressly adopts the IJ’s opinion or reasoning. Al Najjar v. Ashcroft, 257 F.3d
1262, 1283-84 (11th Cir. 2001). Here, the BIA did not expressly adopt the IJ’s

order, so we review the BIA’s order. When considering a petition to review a BIA

final order, we review legal issues de novo. Hernandez v. U.S. Att’y Gen., 513
F.3d 1336, 1339 (11th Cir. 2008). The BIA’s factual findings are reviewed under

the substantial evidence test. Al Najjar, 257 F.3d at 1283-84. Under this test, we

must affirm the BIA’s decision if it is “supported by reasonable, substantial, and

probative evidence on the record considered as a whole.” Id. at 1284. “To reverse

a factual finding by the BIA, [we] must find not only that the evidence supports a

contrary conclusion, but that it compels one.” Farquharson v. U.S. Att’y Gen., 246
F.3d 1317, 1320 (11th Cir. 2001).

      Under the INA, an alien shall not be removed to his country of origin if his
                                          5
life or freedom would be threatened in that country on account of race, religion,

nationality, membership in a particular social group, or political opinion. INA

§ 241(b)(3), 8 U.S.C. § 1231(b)(3). “The alien bears the burden of demonstrating

that it is more likely than not [that] []he will be persecuted or tortured upon being

returned to h[is] country.” Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1232

(11th Cir. 2005) (internal quotations omitted). An alien applying for withholding

of removal may satisfy his burden of proof in two ways. Tan v. U.S. Att’y Gen.,

446 F.3d 1369, 1375 (11th Cir. 2006). “First, an alien may establish ‘past

persecution in [his] country based on a protected ground.’” Id. Second, if the alien

does not establish past persecution, he bears the burden of showing that it is more

likely than not that (1) he would be persecuted in the future on account of one of

the five enumerated grounds; and (2) he could not avoid this future threat to his life

or freedom by relocating, if under all the circumstances it would be reasonable to

expect relocation. Id., citing 8 C.F.R. § 208.16(b)(2); see also Mendoza v. U.S.

Att’y Gen., 327 F.3d 1283, 1287 (11th Cir. 2003) (holding that an alien who has

not established past persecution may still be entitled to withholding of removal if

he can demonstrate a future threat to his life or freedom on a protected ground).

      Neither the INA nor the regulations define “persecution,” but we have

indicated that “persecution is an extreme concept, requiring more than a few

isolated incidents of verbal harassment or intimidation . . . [m]ere harassment does
                                           6
not amount to persecution.” Sepulveda, 401 F.3d at 1231 (internal quotations

omitted). “Not all exceptional treatment is persecution.” Gonzalez v. Reno, 212
F.3d 1338, 1355 (11th Cir. 2000). For example, menacing telephone threats do not

rise to the level of past persecution. Sepulveda, 401 F.3d at 1231.

                                           III.

      As an initial matter, Lozano, in his brief before this Court, offers no

argument regarding his claims for asylum and CAT relief. Accordingly, he has

abandoned these issues and we will address only the BIA’s denial of withholding

of removal. See id. at 1228 n.2 (noting that “[w]hen an appellant fails to offer

argument on an issue, that issue is abandoned”). Lozano concedes that he had not

established past persecution; thus, he has also abandoned any claim of past

persecution and the only question we must address is whether Lozano, more likely

than not, would be persecuted in the future on account of his political opinion. See

id., 8 C.F.R. §208.16(b)(2).

      Lozano has failed to show that it is more likely than not that he would be

persecuted upon returning to Colombia. First, Lozano never indicates, in his

written statement or his testimony before the IJ, that he is still involved in politics

or intends to resume his political activities in the future. Furthermore, Lozano has

been living outside of Colombia for over eight years. Although Lozano was active

in politics when he lived in Colombia, he did not act as a party leader or organizer,
                                            7
but instead volunteered as a reading and writing teacher, and distributed

information to locals about the Conservative Party. Based on these facts, it does

not appear that Lozano was such an important figure in the Conservative Party that

he would be singled out by the ELN upon his return to Colombia eight years after

he left. Lozano provided no evidence that the ELN continued to search for him

after he departed the country. Moreover, as noted above, Lozano concedes that the

harassment he suffered while in Colombia did not rise to the level of persecution,

and he offers no explanation as to why the ELN’s actions against him would

escalate upon his return. Because Lozano has failed to show that he, more likely

than not, would be persecuted upon returning to Colombia, the issue of relocation

is irrelevant. See 8 C.F.R. § 208.16(b)(2). Accordingly, we deny his petition for

review.

      PETITION DENIED.




                                          8